Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6-8 and 16 is objected to because of the following informalities:  There appears to be two claim 6s. One of them needs to be deleted, or claims needs to be renumbered. For the examination purpose, examiner will treat them as 6a and 6b.  Appropriate correction is required.
Per claim 7-8, it depends on claim 6 and not sure which claim 6, please correct the dependency to avoid 112 rejection. 
Per claim 16 as it is a method clam and depends on a system claim 1. It appears that it should depend on the independent method claim 14. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (US 2015/0017627).

	Per claim 1, Anderson teaches a system for storage of an organ, the system comprising (Fig. 34-37, system 1000 for storage of organ): 
a pressure regulator (pressure sensor 506 and 510 and solenoid 5014, Fig. 17 and paragraph 0145-0148); 
a pressure relief valve (venting of gas through 1170 upon 1120, see paragraph 0221 and Fig. 34-37); and 
an organ adapter in fluid communication with the pressure regulator and the pressure relief valve and operable to form a closed air system with a lumen of an organ (Fig. 24-37, paragraph 0075-0076 and 0081 teaches an organ adapter 26 in fluid communication and forming a closed air system), 
wherein the pressure relief valve is operable to release gas from within the closed air system in response to pressure within the closed air system above a high-pressure threshold (Fig. 38a-b, 37 and paragraph 0221 teaches venting of gas through 1170 upon  1120 at overpressure threshold), and 
wherein the pressure regulator is operable to add gas from a pressurized gas source to the closed air system in response to pressure within the closed air system below a low-pressure threshold (Fig. 17, paragraph 0145-0149, 0126, 0151 and 0096 teaches flow control by 514 to allow for gas flow to/from pumping chamber 325. Further oxygen/gas can be added or removed from the chamber to keep the organ at the current pressure/temperature to prolong its life).  

	Per claim 3, Anderson teaches comprising one or more containers operable to receive the organ and form a sealed environment around the organ (1110 and 1120 and portion of 1002 surrounding 10. Fig. 34-37 and paragraph 0210-0211), the one or more containers comprising a connector to facilitate fluid communication between the lumen of the organ within the one or more containers and the pressurized gas source external to the one or more containers (paragraph 0215 and Fig. 34-37 teaches tubing connecting 1025 to 1000).  

	Per claim 4, Anderson teaches wherein the one or more containers are nested within each other (nesting of 1110 and 1120, see fig. 34-37 and paragraph 0210-0211).  

	Per claim 5, Anderson teaches comprising one or more sensors configured to sense a parameter within the system (temperature sensor 1040. Fig. 34-37 and paragraph 0208-0209).  

	Per claim 6a, Anderson teaches wherein the parameter is selected from the group consisting of temperature and pressure (temperature sensor 1040. Fig. 34-37 and paragraph 0208-0209. Paragraph 0013 and 0146 teaches pressure sensor).  

	Per claim 6b, Anderson teaches comprising a cooling element (paragraph 0210 and Fig. 34-37, cooling element 1015).  

	Per claim 14, see rejection of claim 1 as claim 14 is a method claim of system claim 1 and includes all the limitations of claim 1 see above. Further claim 14 recites coupling the lumen of an organ to the organ adapter (paragraph 0075 of Anderson teaches coupling).  
	
	Per claim 16, Anderson teaches placing the organ within one or more containers operable to receive the organ and form a sealed environment around the organ (1110 and 1120, portion of 1002 surrounding 10, Fig. 34-37 and paragraph 0210-0211), the one or more containers comprising a connector to facilitate fluid communication between the lumen of the organ within the one or more containers and the pressurized gas source external to the one or more containers (tubing connecting 1025 to 1000, paragraph 0215); sealing the organ within the one or more containers and connecting the connector to the lumen of the organ and the pressurized gas source (Fig. 34-37 and paragraph 0210-0211 teaches sealing of organ within 1000 and tubing connecting 1025 to 1000).  

	Per claim 17, see rejection of claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2015/0017627) in view of Judson et al (US 2018/0352807).
	
	Per claim 2, Anderson does not explicitly teach wherein the organ is one or more lungs and the lumen of the organ is selected from the group consisting of a trachea or bronchus of the one or more lungs. 
	However, in an analogous art, Judson teaches a system/method for transport and preservation of organs (abstract). Judson further teaches wherein the organ is one or more lungs and the lumen of the organ is selected from the group consisting of a trachea or bronchus of the one or more lungs (paragraph 0039 and 0040 teaches lumen consisting of trachea and bronchus). 
	Therefore, before the effective filling data of the invention, it would have been obvious to one of ordinary skill in the art to have selected wherein the lumen of the organ is selected from the group consisting of a trachea or bronchus of the one or more lungs. The rationale would be to effectively deliver gas to the organ in a manner analogous to breathing and promote longevity of the organ. 

	Per claim 15, see rejection of claim 2. 

Claims 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2015/0017627) as applied to claim 1 above and further in view of Zimmermann (WO 01/03505 A1). 

Per claim 7-8, Anderson does not explicitly teach wherein the cooling element is in-line between the pressurized gas source and the lumen of the organ and operable to cool gas traveling therebetween.  
However, in an analogous art, Zimmerman teaches preserving and prolonging viability of organs (abstract). Zimmerman further teaches wherein the cooling element is in-line between the pressurized gas source and the lumen of the organ and operable to cool gas traveling therebetween (Fig. 1, page 7, lines 264-278 teaches cooling element 7 in-line between gas lines to cool traveling gas). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to employ the cooling element of Zimmerman upon the system of Anderson. The rationale would be to directly cool air entering the system and lower the organ temperature to a desired cold temperature. 

Per claim 8, see rejection of claim 7. 
Per claim 18 and 19, see rejection of claim 7. 



Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2015/0017627) as applied to claim 1 above, and further in view of Baylor College of Medicine (WO 2015/126853 A1). 

Per claim 9, Anderson does not explicitly teach comprising a humidifying element in-line between the pressurized gas source and the lumen of the organ and operable to humidify gas traveling therebetween.  
	However, in an analogous art, Baylor teaches a system comprising a humidifying element in-line between the pressurized gas source and the lumen of the organ and operable to humidify gas traveling therebetween (Fig. 2, paragraph 0025 teaches gas lines coupled to a humidifier to humidify gas before contact with the lungs).  
	Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to have employed the humidifying of Baylor upon the method of Anderson. The rationale would be to prevent drying out or damaging the organ tissue with cold dry air. 

	Per claim 20, see rejection of claim 9. 


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2015/0017627) as applied to claim 1 above and further in view of Fahy (US 5586438). 

	Per claim 10, Anderson does not explicitly teach wherein the closed air system comprises insulated tubing.  
	However, in an analogous art, Fahy teaches a system of preserving organs (abstract). Fahy further teaches wherein the closed air system comprises insulated tubing (Fig. 5, col 13, lines 11-15 teaches insulating tubing 249). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to have employed the insulated tubing of Fahy upon the system of Anderson. The rationale would be to prevent temperature loss to the gas as the gas travels through the system to the organ. 

Claims 11-13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2015/0017627) as applied to claim 1 above and further in view of Eth Zurich (WO 2018/015548 A1).

Per claim 11, Anderson does not explicitly teach a compressive sleeve operable to compress the organ.  
However, in an analogous art, Eth teaches a liver perfusion and chamber assembly (abstract). Eth further teaches a compressive sleeve operable to compress the organ (Fig. 7, page 28 lines 11-19, item 17a). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to employ the compressive sleeve of Eth upon the system of Anderson. The rationale would be to control fluid flow through the organ and prevent damage during transit.   

	Per claim 12, Eth teaches wherein the compressive sleeve comprises one or more inflatable cavities (Fig. 7, cavity of inflatable cushions of 17a). 

	Per claim 13, Eth teaches comprising a pump for inflating and deflating the one or more inflatable cavities in a cyclic pattern to provide pulsatile compressive force on the organ (Fig. 7, pages 28, lines 11-19 inflating and deflating pump).  

	Per claim 21, see rejection of claim 11. 
	Per claim 22, see rejection of claim 12. 
	Per claim 23, see rejection of claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gano (US 2006/0168985) 0095 transporting stored organ having pressure relief feature. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685